203 F.2d 715
Edward BARTSCH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 204.
Docket 22442.
United States Court of Appeals Second Circuit.
Argued April 15, 1953.
Decided May 5, 1953.

On Petition to Review the Decision of the Tax Court of the United States.
Edward J. Behrens, New York City, Charles H. Lawson, New York City, of counsel, for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack and Louise Foster, Sp. Assts. to Atty. Gen., for respondent.
Before SWAN, Chief Judge, and AUGUSTUS N. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Decision affirmed on the opinion of the Tax Court, 18 T.C. 65.